DETAILED ACTION
This action is in response to claims filed 23 December 2021 for application 16/078983 filed 22 August 2018. Currently claims 1, 3-11, and 13-20 are pending.
Applicant’s arguments have overcome all rejections and the rejections have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, and 13-20 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims including at least:
From Independent claim 1:
generating an updated global model for the training cycle based at least on the aggregated model and historical information which is obtained from a preceding training cycle; 
determining a first global model update based on the aggregated model and the initial global model for the training cycle; 
filtering the first global model update using the historical information from the preceding training cycle to determine a second global model update
Prior art of record Moritz et al. (Sparknet: training deep networks in Spark) discloses training a model with parallelization and aggregating the results. Povey et al. (Parallel training of DNNs with natural gradient and parameter averaging) teaches specific methods of parallel model training of gradient descent. Neither teaches filtering the global model update.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-11, and 13-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIC NILSSON/           Primary Examiner, Art Unit 2122